 VCA STERLING, INCVCA Sterling,Inc.andInternational Union of Electri-cal, Radio and Machine Workers,AFL-CIO-CLC.Cases 6-CA-6761 and 6-RC-6476February 21, 1974DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERSJENKINS,KENNEDY, ANDPENELLOOn October 31, 1973, Administrative Law JudgeBenjamin A. Theeman issued the attached Decisionin this proceeding. Thereafter, the Respondent filedexceptions and a supporting brief and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, VCA Sterling, Inc.,Erie,Pennsylvania, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.IT IS FURTHER ORDERED that those allegations in thecomplaint as to which no violations have been foundbe, and they hereby are, dismissed.IT IS FURTHER ORDERED that the election held onMay 24, 1973, in Case 6-RC-6476 be, and it herebyis,set aside, and that Case 6-RC-6476 be, and ithereby is, remanded to the Regional Director forpurposes of conducting a new election.[Direction of Second Election andExcel;.drfoot-note omitted from publication.]DECISIONSTATEMENT OF THE CASEBENJAMINA. THEEMAN,AdministrativeLaw Judge: Thecomplaint i in Case6-CA-6761asamended at thehearing2 allegesthatVCA Sterling,Inc. (Respondent)during the monthofMay1973 has engaged and isengaging in unfairlaborpractices affecting commerce209 NLRB No 28127within the meaning of Sections 8(a)(I) and 2(6) and (7) ofthe National Labor Relations Act, as amended, 29 U.S.C.151,et.seq.(theAct) by (a) Tom Fousette3 and JohnPatton interrogating employees concerning their activitiesand sympathies on behalf of International Union ofElectrical,Radio and Machine Workers, AFL-CIO-CLC(theUnion); and (b) Tom Fousette and David Ashbythreatening employeeswith economic reprisals if theemployees selected the Union as their collective-bargainingrepresentative. In its answer, Respondent admits certainjurisdictional facts but denies (a) that Fousette was arepresentative,agent,or supervisor and (b) all otherallegations of the complaint.In Case 6-RC-6476, a stipulation for certification uponconsent election was executed by Respondent and theUnion and approved by the Regional Director for Region6 on May 9, 1973.4 An electicn was conducted on May 24,1973. The tally of ballots showed 177 eligible voters. 171votes were cast of which 89 were against, and 82 were fortheUnion.On May 29, 1973, the Union filed timelyobjections to the election.5 After investigation it appearedto the Regional Director that the objections raisedsubstantial and material issues with respect to the electionwhich should be resolved on the basis of record testimonyata formal hearing. On July 31, 1973, the RegionalDirector issued an order consolidating the RC case withthe CA case for the purposes of taking testimony.Pursuant to notice, the hearing in this consolidated casewas held in Erie, Pennsylvania, on August 27 and 28,1973.6Allparties appeared and were represented bycounsel.? They were given full opportunity to participate,adduce evidence, examine and cross-examine witnesses,iIssued on July 31, i973, based on a charge filed on June 7, 1973, byInternationalUnion of Electrical,Radio andMachineWorkers,AFL-CIO-CLC, a first amended charge filed on June 22, 1973, and asecond amended charge filed on July 26, 19732The General Counsel's motion at the hearing to eliminate allegationscontained in the complaint with regard to certain actions of David Ashbyon or about May 10, 1973, Phil Patton on or about May 22, 1973, and JohnPatton on or about May 23, 1973, was granted without objection Notestimony was offered on any of these allegations at the hearing TheGeneral Counsel's later motion at the hearing to amend the complaint toconform to the proof as to dates and names was granted The record doesnot show that Respondent was misled or prejudiced by the latter motion inany manner3Spelled "Foessett" in Respondent's brief4The certification petition was filed April 26, 19735Originally, the Union filed objections numbered I through 9 By letterdated July 26, 1973, the Union withdrew all the objections except 2, 3, and5,which follow(2) The Employer deliberately persuaded the employees to vote againstthe Union by promising wage increases and other benefits(3)The Employer interrogat, d employees about their activities onbehalf of the Union(5) The Employer requested alleged loyal employees to solicit votes infavor of the CompanyObjection 3 in essence is the same as the allegation of interrogationcontained in the amended complaint Objections 2 and 5 werein essence thesame as allegations pleaded in the complaint before the complaint wasamended, and which allegations were eliminated from the complaint by thefirstmotion of the General Counsel referred to in In 26All dates hereafter mentioned are 19737The Union appeared by itsInternationalrepresentativeHe waspresent the first day but not the second day of the hearing His absence thesecond day was noted on the record Through the General Counsel, theunion representative advised that he had no witnesses to present, did not(Continued) 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDand present oral argument. The General Counsel submit-ted a brief solely in support of the matters alleged in thecomplaint.TheRespondent also filed a brief. TheCharging Party filed no brief. The briefs have been readand considered.8Upon the entire record, and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1.BUSINESSOF RESPONDENTRespondent, a Delaware corporation with its principaloffice located in Erie, Pennsylvania, is engaged in themanufacture and nonretail sale of metal closures .9 Duringthe 12-month period preceding July 1973, Respondentpurchased and received goods and materials valued inexcess of $50,000 directly from points outside Pennsylvaniaforuse at its Erie facility.During the same period,Respondent shipped goods and materials valued in excessof $50,000 from its Erie facility directly to points outsidePennsylvania.It is found, as admitted, that Respondent is now, and atalltimesmaterial has been, an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABORORGANIZATIONIt is found, as admitted, that the Union is and has been alabor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The IssuesThe issues in this case have been adequately set forth inthe Statement of the Case above.B.Credibility ofWitnessesThe issues in this case depend entirely upon theresolution of the credibility of the witnesses. This is not aneasy task. Insufficient corroborative testimony appears inthe record. In determining the conflict, the testimony of allwitnesses has been considered. In evaluating the testimonyof each witness, demeanor was considered. In addition,inconsistencies and conflicting evidence were consideredand set forth with particularity herein. The absence of astatement or resolution of a conflict in specific testimony,wish any continuance because of his absence, and would rely on theevidence adduced by the General Counsel.8No opposition has been received to motions by the General Counseland Respondent to correct the transcript. The motions are granted and themotion papers are ordered filed and made part of the record.9For a description of metal closures, see section III,C, below.10Examples of Fousette's unreliable testimony. In his morning testimo-ny on August 27, Fousette stated that when hired by Phil Patton anunderstanding was reached that "this was a training, this was understoodbetween himself and I that I had no supervisory authority." After lunch,Fousette changed this testimony. He denied that there had been a mutualunderstanding. He stated that "this was my interpretation." Similarly in hismorning testimony, Fousette stated that he represented himself "to theemployees working in production as a trainee for management (and that Ithey were aware of the fact that I was a trainee for management." Afteror of an analysis of such testimony does not mean thatsuch did not occur. SeeBishop and Malco, Inc., d/b/aWalker's,159 NLRB 1159, 1161. Further, to the extent thata witness is credited only in part,it isdone upon theevidentiary rule thatit isnot uncommon "to believe someand not all of awitness'testimony."N.L.R.B. v. UniversalCamera Corporation,179 F.2d 749, 754 (C.A. 2) reversed onother grounds 340 U.S. 474 (1951);N.L.R.B. v. UnitedBrotherhood of Carpenters,230 F.2d 256, 259 (C.A. 1,1956); cf.N.L.R.B. v. Florida Citrus Canners Co-op,288F.2d 630, 638 (C.A. 5, 1961).Tom Fousette did not impressme as areliablewitnesseither from his demeanor or his testimony. The latter wasvague in places, contradictory, and inconsistent. At times itwas contradicted by Philip Patton, president of theRespondent.10 As more fully set forth in section III,H,2hereafter Judith Black Sherry was not considered a reliablewitness.C.BackgroundRespondent's business is the manufacture of metalclosures, i.e., "several hundred types of parts from gasmasks to cottage cheese lids to decorative metal closuresfor the cosmetic industry." The daily production rangesfrom 2 to 3 million pieces.The Company employs approximately 200 productionemployees on a hourly basis. The manufacturing process isfrom 8 to 10 operations housed in a plant of about 130,000square feet covering two city blocks in length.PhillipsE.Patton is president. John Patton is vicepresident of operations. Frank Vella is the plant foreman.David Ashby is manager of the decorating and shearingdepartment. Tom Fousette since early July was assistantproduction manager. Prior to that date and during May, hewas a management trainee."D.Tom Fousettewas aSupervisory EmployeeduringMay 1973Fousette was hired by Respondent as "a managementtrainee in production," 12 by letter dated April 2 signed byPhillips E. Patton. According to its terms Fousette wouldbe prepared for and placed in a slot where he showed "themost potential." His "initial exposure would be a trainingperiod in Production Control" starting "at $7500 per yearwith a review after six months." 13 A little later that weekFousette called Phil Patton to accept the letter and waslunch he denied this statementstating thathe "had assumed that theworkers had known what I was there for, youknow, in a training status"Later in this testimony Fousette testifiedthat ashe went around the shop heintroduced himself to the employees as a production trainee ora trainee inproduction. Fousette testified positively as to his recall about conversationswith members of management but a conversation with the production andmanagementemployees, he could not remember time, specificmatters it.conversations with them, or specific matters about his dutieswhile training.17Itwas stipulatedthat as assistantproductionmanager, Fousette was asupervisor.The issue hereiniswhetherFousette prior thereto as amanagement trainee was a supervisor.12This was the term applied to Fousette's positionduring the hearing byPatton and Fousette.13This period was in fact reduced to a 90-day review. VCA STERLING, INC.told to report on April 9 to John Patton who would turnhim over to Frank Vella for instructions.Itwould serve no purpose to go into the details of thetestimony of the functions performed by Fousette dunnghis training period. The record clearly shows that it wasgenerally known that he was a "management trainee inproduction." 11 In that capacity during the month of May,Fousette actually transferred employees from one pro-duction line to another, directed employees as to what worktodo on a particular line, directed floor boys to dodifferent jobs or perform their work in a manner other thanthemanner in which they were then doing the work.liFousette in general testified that the authorlty that hehad to make the above changes was subject to the approvalof Frank Vella. But the record clearly shows that Fousette,as a matter of course, effectually made the work changesand that in many instances they remained as changed. Onsome occasions, Fousette corrected the change afterchecking with Vella and being informed that he had madean error. The significant fact is that Fousette actually madethe changes, and subsequently the corrections.WhenFousette made an error in judgment he was told to correctthe error. There is no evidence that he was criticized forexercising authority he did not possess or informed that hehad exercised authority he did not possess as a manage-ment trainee. It is clear from the foregoing that Fousettehad the authority and the responsibility effectively totransfer employees from one position to another.It is clear from the foregoing that Fousette even though a"trainee" used his independent judgment in responsiblydirecting the work of the employees on the production line.Further that he effectively accomplished these changeswith the knowledge of and under the approval of Vella.The fact that he was in a training status is of noconsequence particularly where he actually and effectivelyexercised authority and used independent judgment todirect, instruct, and change the work of employees.16 Thefacts stated above are a sufficient basis for a finding thatFousette is a supervisor.The record contains other evidence of Fousette's14Fousette admitted to this title in his interview with the Board'srepresentative15DeWolfe an employee of 9 years testified that Fousette's eventual jobwas to "assist Frank Vella" and that in May Fousette was learning by doingThe following testimony was in response to questions by Respondent'scounselQ (By Mr Zamboldi) You say he was learning, did he in fact doany of those things?A Yes, at times when it had to be done he had to learn it, so hehad to do it at different times.Q.For example what?A.Like we finished an order and he'd go up and take the count offof the counter. he'J take the order down and take it back up to theoffice and he would tell us we were changing over to something else orie-scheduling us for another Job. He wouldn't do it continuously, but atdifferent intervals I would sayiS SeeIllinoisPower Company,155 NLRB 1097, 1098, and note how theobjection raised in the dissenting opinion (p. 1.100) is overcome by the factsin this case17SeeGreat Central Insurance Company,176 NLRB 474, 475i" Section 2(11) of the Act states.The term "supervisor" means any individual having authority, in theinterestof the employer, to hire, transfer, suspend, lay off, recall,promote, discharge, assign, reward, or discipline other employees, orresponsibly to direct them, or to adjust their grievances. or effectivelyto recommend such action, if in connection with the foregoing the129supervisory capacity.In light,however,ofN.L.R.B v.MetropolitanLifeInsuranceCo.,405 F.2d 1169(C.A. 2,1968), it would only lengthen this decision unnecessarily tolistthem.MetropolitanLifeand Board decisions 17 holdthat Section 2(l 1) of the Act i8 speaks in the disjunctive;that to constitute a person a supervisor it is sufficient toshow that the person performed any one of the functions,or in the performance of his duties, possessed one of theenumerated powers and responsibilities and duties set forthin the Section.Fousette's exercise of his responsibilitiesand duties as above stated clearly come within theseholdings.iyE.The Conversation Between DeWolf and FousetteGeraldine DeWolf was a press operator working in theUni-shell department of Respondent. She had been anemployee for 9 years at the time of the hearing.In early May, DeWolfs machine went out of order.Fousette spoke to her about it. The conversation continuedfrom there. Fousette asked her how she felt about theunion business. She replied she didn't care one way oranother. Fousette hoped the Union didn't get in, thatthingswould be different, that there would be noscheduling of the girls.When asked what he meant,Fousette told DeWolf, that the girls would be on one linewhich they would have to run day in and day out.Fousette denied that he had had such a conversationwith DeWolf. He admitted that in May, including the earlypart of May, he had held discussions with DeWolf. He wasunable to recall what the conversations were about, buttestified that he did not ask her "how she felt about theunion or how she intended to vote. "20 DeWolf thoughsomewhat diffident and uncertain in her testimonyimpressed me as a reliable witness.21 Her version of thisconversation is credited.The full implication of Fousette's statement is that if theUnion came in the work done by the employees wouldbecome more tedious and irksome. The employees wouldhave no change in duties. They would not be assigned fromexercise of such authority is not of a merely routine or clerical nature,but requires the use of independent judgmentisThis conclusion is supported by the following additional facts. Forexample. Fousette was hired and employed on a salaried basis as were allmanagement employees,but the production and maintenance employeeswere on an hourly basis.Fousette attendedmanagement meetingscommencing aboutMay I Atthese meetings union matters were discussedHourly paid employees did not attend such meetings.This latter aspect issharply pointedup bythe comparison of FousettewithReichel. The exactjob that Reichel had was not clearly shown in the record Reichel was anhourly paid employeeand a member of the unit. He voted in the unionelectionlie performed some functions of directing employees at theirmachines and scheduling their work The record does not disclose that hemade the same work changes as did Fousette nor that he attended anymanagement meetings.Vella, when he introduced Fousette to Reichel, toldthe latter to help Fousette out as much as he could Respondent's attempt toshow that Fousette was not a supervisor during his training period bystating that Fousette was in the same status as an employee as was Reicheldoes not hold up'0 It is noted that DeWolf did not testifythatFousette had asked her"how she intended to vote "21 "This finding takes into consideration the facts that DeWolf gave theBoard two affidavits one dated'June 13 and the other August 23, that thestatement concerning the conversation occurs in the later affidavit takenabout 4 days before the hearing, and the record does not account for thelack in the earlier affidavit or the presence in the later one 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDjob to job as was the custom but would be restricted to onemachine and do one job.Respondent raises the question whether the statement iscoercive because DeWolf did not regard Fousette as arepresentative of Respondent or a supervisor. The recorddoes not bear out this contention. DeWolf testified that sheknew he was a "trainee of some sort" who "was beingbroke in on the job," to assist Frank Vella. In addition,though DeWolf in response to the question "But he nevergave you orders at that point in time" answered "No, hewas learning," the record shows that when she detailed theactivities that took place Fousette was in fact giving herorders.22 The record clearly shows that Fousette was notanother hourly production and maintenance employee andthat DeWolf and other employees understood the distinc-tion.Regardless of whether DeWolf gave weight to hisstatement or not, or whether she considered it coercive ornot,23 there is no doubt that such a statement under thiscircumstance was and is coercive. The Act proscribes suchbehavior.F.The Conversation Between Fousette andToflinskyBarbara Ann Toflinski was employed by Respondent asa punch press operator for approximately 15 years. She leftin June, at which time she was working in the miscellane-ous and aerosol department.Toflinski and Fousette had a conversation in early May.According to the credited testimony of Toflinski, theconversation went as follows:Q.How did this discussion begin?A.Well he came over and was complaining abouthow he just couldn't seemto get organized on the joband he just started talking about how he didn't knowwhat to do and how to maneuver his way aroundbecause it was hard when you're first breaking in on anew job, it's hard to figure out what to do and how todo things without having somebody with you constant-ly, they just tell you to go do this and go do that andexpect you to know what you're doing.24Then he asked me what I thought about the unionand I told him I didn't know and he said pertaining tothe union that things wouldn't get any better aroundhere, they would get worse if the union got in.Q.And what did you say?A. I told him that I had worked there for fifteenyears without a union so it didn't make any differenceto me one way or the other if the union got in or not.Q.Was anything discussed further that you recallby either him or by you during this conversation?A.After I said that he made a remark that-hesaid things are really going to get-be different around22 Sec In. 15.23DeWolf testified she "did not think,that much of it."24Both Phil Patton and Fousette himself admitted that Fousette hadgriped about his job, the conditions under which he worked and that he didnot find"running theplant" an easy job.25Visits to the bathroom.26 It is considered that this testimony though of no especial weight isfurther support for the conclusion that Fousette was a supervisor. As anonsupervisory employee there would be little reason for Fousette to be"astounded"at the practices of the girls.But the use of the word and thehere if the union got in and I asked him if he hadworked in any union shops before he had worked thereand he said yes, but he didn't state the places oranything of where he was working at.Q.As best as you can recall, what were his exactwords about how things would be or what he said inthat reference as to what would happen if the union gotin?A.Well he just said that things would get alotrougher around here, you wouldn't be able to take yourwalks and your smokes and things that you're doingnow if the union got in.Q.Was anything further discussed that you recallat that time?A.No.Q.How did the conversation close?A.Well he said that he really didn't like to talkabout the union and I said well I didn't either so whydon't we just drop the subject and then he walkedaway.Fousette recalled that he spoke to Toflinski in earlyMay; that the subject of breaks and walks25 came up; thathe told Toflinski "it astounds me the number of walks thegirlstake in the shop"; he did not deny that the subject oftheUnion came up because he remembered he toldToflinski that he had previously worked in a union shop.However, Fousette testified vaguely that while he knew theUnion was discussed he "felt that the question wasinitiatedby Barbara [Toflinski]." Further, he stated hecould not "recall anything else, no, I would say that I can'tsay completely that nothing else transpired but I don'tremember it if it did." Toflinski denied that Fousette hadsaid he "was astounded" but did make the statement that ifa uniongot in the girls would not be able to take as manybreaks or walks as they did.It has already been stated that Fousette was consideredan unreliablewitness.His vague testimony of the conversa-tion supports that conclusion. The quoted version ofToflinski is credited as the conversation that occurred.Support for that findingis alsofound in the statement ofFousette's that he told her that he "was astounded." Thereisdoubt that he used that word, but what is significant inthe use of the word is the fact that Fousette considered thepractice of the girlsso unusualand a cause for wonder-ment.Nothing in Fousette's testimony shows why hebrought up the matter of the practice of taking frequentbreaks, or why it was of such importance that he should beastounded at the practice.26 The more reasonable probabil-ity is that he discussed the "breaks" and "walks" mattersusingthe language testified to by Toflinski. Upon therecords as a whole it is so found, and further that the threatof worsened working conditions is proscribed by the Act.27referenceto the practices carries with it the flavor ofa person in asupervisory position.27This conclusion is based onthe determination thatToflinskiwasconsidereda crediblewitness.It took into consideration the fact thatToflinski like DeWolf gavetwo statements to the Board,one dated May 24,the other June 7.In her case,neither statement bore an account of theconversationwithFousette about "breaks and walks."As with DeWolf, noaccounting for the omission in the affidavits is containedin the record.Toflinski whenasked stated that it was her best recollection that the abovestatement about reduction in "breaks and walks" was said. When she VCA STERLING, INC.G.The Conversation Between Marjorie Hokensonand David AshbyMarjorie Hokenson was a setup operator in the sheardepartment since September 18, 1972.She left Respon-dent's employ on August 16.The night of May 22 DavidAshby and she held a conversation.According to hercredited testimony the conversation with Ashby wentsomewhat as follows:The nightofMay22, Hokenson went to Ashby's officeto discuss an operating problem about shearing metal.When she was about to leave Ashby told her he hadanother problem to talk to her about: 28... and Isaid something bad and he said no, notthat bad and he went on to continue to say, `you know.you have a pretty good level head on your shoulders'and he said you know that the union is trying tonegotiate to get in here and I said yes.He said`well, you know I wish that maybe you couldtalk to the other people and try to tell them of thefavors and close contact that you have with the Pattonsnow' and he said. `You know,you've had favors beforefrom the Pat tons' which he commented on a loanwhich I had previous to this and he said, `you know, ifthe union gets in here you wouldn't have these kind offavors or the close personal contact that you do now.Q.Wereanyfavors other than the loan mentionedthat you recall?A.No.Q.Was anything further discussed in this conversa-tion with Mr. Ashby that you recall?A.Yes,we were walking out of the office at thetime and I asked him if we could work my shift, whichwas three thirty until midnight if we could work untiltwo in the morning and he said no,and I said well inorder to catch up with the overtime that the day crewhad I wanted to work my girls until two o'clock the restof the week which would be eight hours to catch upwith their overtime and he said no, he said and if theunion gets in here,he said we'll go by seniority and notby crew.I don't have to give one shift more overtimethan the other.Ashby admitted that he held the conversation withHokenson on May 22, that the union election wasdiscussed and that he asked Hokenson to answer thequestions of other employees about the Union.His versionof the conversation does not contain a reference to"favors" or"loans" nor does he deny that they werementioned.Further he admitted that he spoke to Hoken-son on many occasions; that he spoke to her aboutovertime after the election on May 24; that he was not surethat the May 22 conversation included a discussion aboutovertime but that it might have and that he was not certainof everything that was discussed on the May 22 conversa-tion.Ashbyin effect was attempting to deny the Hokensontestified, the impression was made that it was her best recollection It isrecognized that a witness'memory should be better the nearer the recall isto the event It is also recognized that many instances occur wherestatements are given to Board representatives where for various reasonsfactual matters are omitted.28The quotation is from Hokenson's testimony29Ashby knew of tie loan to Hokenson because he was her point of131version of the overtime portion of the May 22 conversationbut he did not actually deny that the Union wasmentioned. His attempt at denial is not credited.Conclusions with Regard to the Hokenson-AshbyConversationsHokenson impressed me as a reliable witness who asAshby stated had a "good level head" on her shoulders. Asstated above her testimony is credited.The record indicates that the loans to employees andpersonal contacts with the Pattons were benefits thataccrued to the plant employees.29 Ashby stated that withthe advent of the Union these benefits would be terminat-ed.30 Further, it was clear that the threat to discontinueovertime on a crew basis and to grant overtime on aseniority basis would also lessen the benefits the employeeshad received prior to the advent of the Union. The requestby Ashby that Hokenson answer questions of employeesfavorably to Respondent and the threats of diminishedbenefits if the Union came in are unlawful under the Act.It is so found.H.The Conversation Between John Patton andNorma Jean Dolph and Judith Black Sherry1.Patton and DolphNorma Jean Dolph was a punch press operator em-ployed by Respondent since May 13, 1960. On May 18 sheinformed Frank Vella that she was quitting on May 19.John Patton -31 talked to DeWolf on May 18.Dolph testified that the conversation with John Pattonwent as follows:Q.How did the discussion begin?A.He was walking by my line and he just said, `Iheard you are quitting'and Isaid yes.Q.Was anything further said?A.Yes, I had told him that I got a betterjob that Icouldn't get any place there, I was trying to get on thehand feed and Frank Vella kept giving me the runaround that they didn't need hand feed operators, yetthey would hire new girls and put them on that jobsand he asked me what I thought was going to happenwith all of this union activity and I said I really didn'tknow.Q.Was anything further mentioned by you or byhim after you said you didn't know?A.Yes, I had told him that I heard somebody wentin the office and said that Barbara Toflinski and I hadstarted it.Q.Started what?A.The union and Ijust wanted him to know that itwasn't true.Q.And what did Mr. Patton say?A.Well, he said that he heard that a couple ofcontact when she madethe loan.30Ashby stated that it would be the Union that would prevent the loansfrom continuingNo basis forsuch a changewas offered by Ashby it isconsideredthat the statement was athinlydisguisedmethod ofstating thatthe Company woulddiscontinueits loan policyiiAs vice president he was in charge of operations. i e., everything thathappens outside the office 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDpeople had been pulled into it and I said well it wasn'treally pulled into it, but we had not started it.Q.Was anything further discussed at this time thatyou recall?A. I don't think so.John Patton testified that the conversation with Dolphwent as follows:Q.Would you relate to us what happen in thatconversation?A.Well, I had just heard that Norma Jean hadgiven a one day quitting notice and as usual, in mypractice I went over to her to-as to any employee whoisquitting and her in particular I went over to andmade comment that I see you're quitting tomorrow andIhad expressed my surprise to her that in light of all ofthe union activity and knowing that she was involved inthe union activity that I was surprised that she wasquitting before the vote was to be taken and then shewould not be involved in it.Q.Now let me stop you for one moment there, howwere you aware that she was involved in the unionactivity?A.She had been down in your office at the consentsigning agreement so I assumed from that show overthere that she was in some way involved in it.Q.Did she made any response?A.Yes,during or after that statement or conversa-tion she responded back to me that-well, words to theaffect that she wanted me to be aware that there wererumors going around in the office that she and anothergirlwere organizers of the union and that she was not,an organizer of it.' I acknowledged to that fact thatsome people get pulled in and get in a little over theirhead when they really had not intended to and that wasabout the end of itwas activein thecampaignbecauseshe hadsigned theconsent agreement.The questionas stated was general inimport and content.Itcaneasilybe considered theequivalentto, "How do you think theelection will comeout?"Thequestionneither contained nor referred toanything specific. No employeeswere referredto, not evenDolph herself. No specificunion action was mentioned.Certainlynothing contained therein contained a promise ofbenefitor threat of reprisal.In the contextof the testimonyit hasno more than a conversationaleffect.It is sofound.322.Patton and SherryJudith Black Sherry started working for Respondent onMarch 9.She was in the Shear and then in the decoratingdepartment.She was discharged sometime after the unionelection33 admittedly because she missed too many daysfrom work.Sherry testified that she held two conversations withPatton.The first occurred on the Tuesday immediatelybefore the election and the second at approximately 10:30p.m., the night of the election.These will be dealt with inthat order.Sherry testified that the Tuesday conversation went asfollows:Q.How did he start the conversation,Ibelieve youmade reference to something about how you liked yourjob and then he said something about a meeting, nowwhat did he say about it?A.Thepresident of the company, he was talking ata meeting before this, before I talked to John and heasked me if I thought that he got through to the people.Q.Youmean whether the president had gottenthrough to the people at the meeting?Q.Do you recall any discussion in that conversa-tion about why she was leaving?A.Yes,Ido believe it did come up, I had asked heragain as I usually say,where the heck are you going,how come you are leaving here after you've been herefor so long and the usual response which her responsewas, she was getting more money and she could get abetteropportunity for improvement and she alsomentioned the fact that some of the newer girls seemedtobe getting further ahead faster than some of theolder girls who were there and she didn'tquite feel thatthat was fair.Conclusions as to the Patton-Dolph ConversationIt is considered unnecessary to determine which versionof this conversation actually occurred.TheGeneralCounsel erroneously contends that Patton's question,"what was going to happen in connection with all of theunion activity"contained in the foregoing testimonyconstitutes a violation of Section 8(a)(1) of the Act.Assuming this question was asked of Dolph,it is difficultto find that it is proscribed.The record clearly shows that Patton knew that DolphQ.DidMr.John Pattonsay anythingafter thatwhenyou said you didn't know?A.He wastalking to me about things and then heasked me if-he askedhow myfriendswould vote andI told him I didn't know.Q.Didhe askany otherquestionsifyourecall?A. I can't remember.Q.Did he askanything aboutyour voting, if yourecall?A.He askedme if I was for the unionand I toldhim that I was.Q.Was anythingmentioned thatyou recall aboutstrikes or contracts?A.He saidif the union did possibly get in thattherewould be a lot of peoplethat would quit becauseitwouldn't be what theyexpected.Q.And didthis same conversationinvolve anydiscussion of contracts?A.He said hewould lose a contractbecause theywanteda non-unionshopto handle it.Q.Did the matterof money come up in connectionwith this discussion of the unions,do youremember?A.No.a2Peerless of America,Incorporated,198 NLRB No. 138, cited by theShe was unable to remember when the discharge took place.General Counsel does not deal with so general a question. VCA STERLING, INC.133Q.Do you recall anythingfurther that was dis-cussed?A.No, I can't remember.****Q. . . . Now,do you recall who brought up anymatter regarding the union dues?A.We gota slip of paper in with our check onetime.Q.During your discussion with Mr.Patton thatnight,do yourecall the matter of union dues coining upin your conversation?A.He saidsomething about we wouldn't be gettingasmuch because the dues would takeup some of themoney.John Patton testifiedthat the Tuesdayconversation wentas follows:Q.Now let'srefer to the first conversation thatallegedly occurred,Ibelieve,two nights preceding theelection and subsequent to a speechgiven by PhilPatton,do you recallthat conversation?A.Yes.Q.Wouldyou relate for us essentially the nature ofthat conversation?A.Basicallythe nature of the conversation relatedto the speech thatmy brotherhad given and mycomment on that speech was it was aprettypowerfulforceful speech,ithad a lot of fire and brimstone in itand that we had had some facts that hadn't beenbrought to light before and I thought it was quiteimpressive and it was quite an impressive speech andthis basically was the gistof mycomments.*****Q. (By Mr. Zamboldi) Did you ask any questionsconcerning how she intended to vote?A.No.Q.Did you ask any questions concerning how herfriends intended to vote?A.No.Q.Did you ask her any questions in the course ofthat conversation?A.No.Q.Did you make any reference to people quittingtheir employment if the union got in?A.No.Q.What sort of response did you get from her?A. 1 would say I got a very minimum responsefrom her.Sherry testified that the conversation the night of theelection went as follows:Q.Directing your attention to the night right aftertheelection,did you have occasion to have anydiscussions with anyone from the company?A.When [ came it was about ten thirty, I was bythe soda machine. I was talking to John again and Iasked him if the union got voted in.Q.And what did he reply?A.He said it didn't.Q.And after this matter was discussed of yourquestion, did the union get in and I believe Mr. Pattonyou testified said it didn't, was anything furtherdiscussed that you recall?A.He said it isn't any of my business and that andhow did you vote and I told him that I voted for theunion.Patton testified that he was unable to recall a conversa-tion with Sherry election night because he was not then atthe plant. Patton testified:Q. (By Mr. Zamboldi) Explain the circumstancesthat lead to your inability to recall that conversation?A. I wasn't in the plant that night, it was after theelection and after the vote had been counted and I leftthe office at approximately six thirty.My brother and Harry Dunn and yourself and DanGriffin were there having a little celebration party andIhad to leave approximately at six fifteen or six thirtyto go to my mother's house where my wife was waitingfor me to celebrate the winning of the election.Q.Did you spend the rest of the evening at yourmother's house?A.Yes.Conclusions as to the Patton-SherryConversationsAs stated earlier Judith Black Sherry was not considereda reliable witness. She gave the impression of beingconfused.Her testimony in a number of instances wasvague. She was unable to remember many things thatoccurred or conversations that took place. In sharpcontrast she did remember with certainty the conversationsthat allegedly took place between John Patton and her.The record does not account for the sharpness of recall asto the latter and the failure of recall as to the former.Sherry, though she had a speaking acquaintanceship withPatton and knew of him, did not know he was vicepresident, did not know what his job was, nor what he didwith the Company. Phil Patton gave a speech to theemployees the same Tuesday that Sherry spoke to JohnPatton. Though present when given she had little or norecollection of the contents of the speech. She attended asecond speech given by Phil Patton but didn't "rememberwhat it was about" Both speeches dealt with the Union.Sherry stated she could not recall the Tuesday speechbecause it "was a long time ago." In fact it occurred thesame day as the conversation with John Patton. WhenSherry started her testimony she was confused as to whichPatton gave the speech and which Patton was the one shetalked to. The one specific item of the conversation withJohn Patton that Sherry recalled without prompting fromCounsel was that Patton "asked how my friends wouldvote."Only after the General Counsel presented her ineach instance with a leading question did Sherry rememberthat Patton (1) asked her about her vote, (2) told her that"a lot of people would quit" if the Union got in, (3) saidRespondent would lose a contract if the Union got inbecause they wanted a nonunion shop to handle it, and (4) 134DECISIONSOF NATIONALLABOR RELATIONS BOARDsaid "something about we wouldn't be getting as muchbecause the dues would take up some of" their pay.On cross-examination she testified that when JohnPatton spoke to her that Tuesday night he asked her first ifshe thought that Phil Patton "got through to the people."She testified that after this "he told me he didn't feel thattheUnion should get in." She stated that nothing furtherwas discussed. The discrepancy between her testimony ondirect and on cross was not accounted for on the record.Her failure to testify on cross to any of the many items thatshe testified to on direct raises considerable doubt abouttheir actual occurrence.For the foregoing reasons and the record as a whole thestatement of John Patton that on Tuesday, he discussed nomore than Phil Patton's speech with Sherry is credited andthe Sherry version is not credited.The conversation between Sherry and Patton alleged tohave occurred on the night of the election also presents aproblem. Patton denied he was in the plant that night.Sherry testified she spoke to him. She also testified that oneBill Unger was present for a short period of time during theconversation.34 Neither the General Counsel nor Respon-dent introduced any corroborative evidence to support thetestimony of their respective witnesses. Under the circum-stances and on the record as a whole it is found that thereis insufficient basis for a determination that Patton waspresent at the plant on or about 10:30 p.m. the night of theelection and Sherry held a conversation with him.IV.OBJECTIONS TO THE ELECTIONThe record does not give detail of the union organiza-tional campaign, except that the election resulted in thedefeat of the Union. Neither does it detail Respondent'sattitude and activities with regard to the Union other thanas shown herein. As stated, the only objection upon whichany evidence has been offered is objection 3 which dealtwith interrogation of employees. The record shows thatFousette did interrogate DeWolf and Toflinski in a mannerproscribed by the Act. It is found that such interrogationinterferedwith the holding of a free election under thelaboratory conditions imposed by the Board. Accordinglyit is recommended that objection 3 be sustained.The interrogations of Respondent found objectionableoccurred in a setting of coercive threats that wereproscribedby the Act. The totality of Respondent'sconduct resulted in substantial interference with theelectionheld on May 24, 1973, in Case 6-RC-6476.V. THE EFFECT UPON COMMERCE OF RESPONDENT'SUNFAIR LABOR PRACTICESThe activities of Respondent set forthin section III,34Sherry's testimony about Unger was also vague and confusing. Shewas asked if anyone was present during her conversation with John Pattonon election night. On direct examination Sherry stated, "A guy walked out,but I don't know who it was." On cross-examination she testified as follows:Q.And no one else was present when you talked to John, is thatright?A.No-well, about five minutes before he left the kid that wasworking with me, he came back.Q.Then what happened?above, occurring in connection with Respondent's opera-tions described in section 1, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.VI. THE REMEDYIthaving been found that Respondent has engaged incertain unfair labor practices,it isrecommended that itcease and desist therefrom and that it take certainaffirmative action which is necessary to effectuate thepolicies of the Act. It having been further found that theEmployer had engaged in certain conduct affecting theresults of the election conducted on May 24, 1973, it isrecommended that the election be set aside and that a newelection be conducted by the Regional Director at anappropriate time.Upon the basis of the foregoing findings of fact andupon theentirerecord in this case, I make the following:CONCLUSIONS OF LAW1.VCA Sterling, Inc., is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.InternationalUnion of Electrical, Radio and Ma-chineWorkers, AFL-CIO-CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed bySection 7 of the Act, as above found, Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.Other than as above found, Respondent has notengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.5.By illegally interrogating its employees and byengaging in threatening, coercive, and other conduct, asabove found, Respondent unlawfully interfered with thefreedom of choice of its employees in their selection of abargaining representative on May 24, 1973.6.The aforesaid conduct constituting unfair laborpractices and conduct illegally affecting the results of aBoard-conducted election is conduct affecting commercewithin the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDER35Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,it is recommended that VCA Sterling, Inc., its officers,agents, successors,and assigns, shall:1.Cease and desist from:A.Then whenBill came back hejust said hello to him and he wasgetting ready to leave.Q.Who was Bill?A.BillUnger,UNGER, the kid that was working with me.'''In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposes. VCA STERLING, INC.135(a) Interrogating its employees concerning their unionsentimentsand activities.(b) Threatening its employees with cessation or reductionof benefits or with more onerous working conditions in theevent they chose the Union.(c) In any like or related manner, interfering with,restraining, or coercing its employees in the exercise oftheir right to self-organization, to form, join, or assist anylabor organization. to bargain collectively through repre-sentatives of their own choosing and to engage in otherconcerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any orall such activities.2.Take the following affirmative action, which isnecessary to effectuate the policies of the Act:(a)Post at each of its places of business in Ene,Pennsylvania,copiesof the attached notice marked"Appendix." 36 Copies of said notice, on forms provided bythe Regional Director for Region 6. after being duly signedby Respondent's representative, shall be posted by itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director for Region 6, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint hereinbe dismissed insofar as it alleges any unlawful conductother than that as above found, and that Objections 2 and5 also be dismissed.IT IS FURTHERRECOMMENDED that the election held onMay 24, 1973, in Case 6-RC-6476, be set aside, and thatsaid casebe remanded to the Regional Director for Region6 of the Board to conduct a new election at slich time as hedeemsthat circumstances permit the employees a freechoice of a bargaining representative.36 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals.the words in the notice reading "Posted byOrder of the NationalLaborRelations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentPursuant to the Recommended Order of an Administra-tive Law Judge of the National Labor Relations Board andin order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our employ-ees that:As theresult of a trial before the Administrative LawJudge of the National Labor Relations Board,itwas foundthat we violated the Act in the respects set forth in hisDecision,and to remedy these unfair labor practices, hehas recommended that we advise you that:WF.WILL.NOT coercivelyquestion any employeeregarding his own or other employees'lawful unionactivity.WE WILLNOT threaten any employee that he or shewill suffer the loss of any existing benefits or conditionsof employment or will be treated less favorably becauseof unionactivity.WE WILL NOTin any like or related manner interferewith,restrain,or coerce any employee in the exercise ofhis or her right to join or assist InternationalUnion ofElectrical,RadioandMachineWorkers,AFL-CIO-CLC, orany other labor organization tobargain collectively through their representatives, or toengage in other concerted activity,or to refrain fromsuch activity, except as such right may be affected bysome agreement as provided in Section 8(a)(3) of theAct.All our employees are free to support or to become orremainmembers of International Union of Electrical,Radio and Machine Workers,AFL-CIO- CLC, or anyother labor organization,or to refrain from such activity,subject to Section 8(a)(3) of the Act.DatedByVCA STERLING, INC.(Employer)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice. 1536 Federal Building, 1000 Liberty Avenue,Pittsburgh,Pennsylvania15222,Telephone412-644-2977.